State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered:    October 16, 2014                 D-70-14



In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                    MEMORANDUM AND ORDER
   STANDARDS,                                      ON MOTION
                    Petitioner;

YUN ZHU,
                     Respondent.

(Attorney Registration No. 4469243)


Calendar Date:   August 11, 2014

Before:    Peters, P.J., Lahtinen, Stein, McCarthy and Garry, JJ.




      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

     Yun Zhu, Alberta, Canada, respondent pro se.




Per Curiam.

      Respondent, who was admitted to practice by this Court in
2007, was suspended by this Court's order dated January 30, 2014
for failure to comply with the attorney registration requirements
of Judiciary Law § 468-a (113 AD3d 1020 [2014]).

      Respondent now requests reinstatement on the ground that
Yun Zhu has complied with the attorney registration requirements
of Judiciary Law § 468-a and the Rules of the Chief Administrator
of the Courts (see 22 NYCRR part 118). Petitioner does not
                              -2-                  D-70-14

object to respondent's application.

      Respondent's application is granted and Yun Zhu is ordered
reinstated, effective immediately.

      Peters, P.J., Lahtinen, Stein, McCarthy and Garry, JJ.,
concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court